DETAILED ACTION
This action is pursuant to the claims filed on February 1, 2021. Currently claims 1-3, 5-7, 10-12, 14-15, and 18-20 are pending with claims 1, 7, and 10 amended, claims 4, 8-9, 13, and 17 canceled, and claims 2, 5, 11, 14-15 and 18-20 withdrawn from consideration. Below follows a complete final action on the merits of claims 1, 3, 6-7, 10, and 12. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.
Response to Amendment
Applicant’s amendments to the drawings and specification overcome the previous drawing objections. 
Applicant’s amendments to the claims do not overcome the previous 35 U.S.C. 112(b) rejections and necessitated new rejections.  See below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-7, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the distal end defining at least one opening to the lumen adjacent the first distal end” in lines10-11. However, it is unclear if the recited “distal end” is the same as or different than the first distal end. For examination purposes, “the distal end” will be interpreted as the same as the first distal end. 
Claim 10 recites the limitation “the distal end defining at least one opening to the lumen adjacent the first distal end” in lines 14-15. However, it is unclear if the recited “distal end” is the same as or different than the first distal end. For examination purposes, “the distal end” will be interpreted as the same as the first distal end. 
Claim 10 recites the limitation “a first pole” in line 11. However, it is unclear if this is the same or different ‘second pole’ of line 2. For examination purposes they will be interpreted as the same second pole. Examiner suggest amending the claim to say “the first pole” in line 11.
Claim 10 recites the limitation “a second pole” in line 18-19. However, it is unclear if this is the same or different ‘second pole’ of lines 2-3. For examination purposes they will be 
Claims 3, 6-7, and 12 are also rejected for their dependency on a rejected claim. 
Claim Interpretation
Regarding claim 10, the claim recites the limitation “a user interface” in lines 23-24. Note the limitation “user interface” is a broad phrase that does not define any particular structure in the claim and instead recites the functional language “configured to control the extension of the primary electrode and the secondary electrode though the bronchoscope”. When referring to the specification, specifically Fig, 1, it appears the user interface (101) is a handle portion of the sheath (103) that aids in positioning the electrodes at the target location. Thus, as currently presented, the “user interface” will be interpreted as any portion of the device used to control the movement and positioning of the electrodes. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6-7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ricart (US PGPUB: 2001/0032001) in view of Tolkowsky (US PGPUG: 2010/0041949).  
Regarding independent claim 1, Ricart discloses an apparatus (Fig. 1; Fig. 7C) comprising: 
a pair of coaxially-arranged electrodes (104, 112; See coaxial arrangement in Fig. 7C) configured to be inserted through a working channel insertable through an orifice of a body and into the body ([0100] discusses the device as insertable into the body via an endoscope), the pair of electrodes including: 
a primary electrode (outer 112) and having a first distal end (see distal end in Fig. 7C) positionable adjacent to a lesion (Fig. 7C) and having a first proximal end selectively couplable with a first pole of a power source ([0020], [0129] refer to the return electrode (i.e. first pole) as 104 coupled to the power source, necessarily at  a first proximal end), the primary electrode defining a lumen (54) therein extending from the first proximal end to the first distal end (see Fig. 7C) and configured to convey saline solution (50; [0128] e.g. saline; note 83 is the fluid path of saline 50) from adjacent the first proximal end to the first distal end ([0129]), the distal end defining at least one opening to the lumen adjacent the first distal end (see ‘opening’ of electrode 112 adjacent to the “first distal end”); and 
a secondary electrode (104) extending through the lumen of the primary electrode from the first proximal end to the first distal end (see figure 7C), the secondary electrode having a second distal end extending into a distal range (‘second distal end’ extending into the “distal range” in annotated figure 7C) adjacent the first distal end (see Fig. 7C) and a second proximal end selectively couplable with a second pole of the power source ([0020], [0129] refer to electrode 102 as an active electrode (i.e. second pole) and coupled to power source, necessarily at a second proximal end), the secondary electrode being electrically insulated from the primary electrode except within the distal range (Fig. 7C; [0124] refers to tubular member 78 which electrically insulates 112 from 104 except in the defined distal range), wherein the saline solution conveyed through the lumen (54) and around the secondary electrode is receivable within the first distal end so as to be in electrical contact with the primary electrode and the secondary electrode (see saline solution 50 (83 is the fluid path of 50) around the secondary electrode 104 within the first distal end; [0130]) the saline solution being vaporizable within the first distal end between the primary electrode and the second distal end of the secondary electrode responsive to application of power across the first pole and the second pole of the power source to generate steam expellable through the at least one opening to apply the steam to ablate the lesion ([0060] discusses the conductive saline, which is expellable through the opening, is vaporized (i.e. steam is generated) between the 
    PNG
    media_image1.png
    577
    924
    media_image1.png
    Greyscale
electrodes in the distal end when power is applied).

While Ricart discloses inserting the device is configured to be inserted through a working channel of an endoscope into the body, Ricart does not explicitly disclose that the device is configured to be inserted through a bronchoscope and into the lung. 
However, Tolkowsky discloses a tool that is a steam ablation device ([0241]) that is configured to be inserted through a bronchoscope into the lung of a patient ([0307] refers to the endoscope as a bronchoscope that is configured to be insertable into the bronchial tree, a part of the lung). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Ricart to incorporate the apparatus as configured to be inserted through a bronchoscope into a lung as disclosed by Tolkowsky. This configuration provides the benefit of flexibility when navigating the bronchial tree ([0307]), thereby increasing the efficiency of the device. 
Further, Ricart discloses the use of an endoscope to deliver the device to the target tissue and Tolkowsky disclose using a bronchoscope, a type of endoscope, when delivering devices to the lung. Thus, it would have been an obvious matter of design choice to modify the size of the endoscope to a size that would be sufficient to deliver the device to the lung, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding dependent claim 3, in view of the combination of claim 1, Ricart further discloses wherein the first distal end of the primary electrode is configured to pierce tissue ([0092] refers to the electrodes as twizzle shape for needle like cutting, i.e. configured to pierce tissue).
Regarding dependent claim 6, in view of the combination of claim 1, Ricart further discloses further comprising at least one separator (tube 78) positioned at least one of within and adjacent to the distal range (see Fig. 7C where 78 is positioned in the defined distal range) configured to separate the secondary electrode from the primary electrode within the lumen (refer to figure 7C which displays 78 as separating the primary electrode and secondary electrode). 
Regarding dependent claim 7, in view of the combination of claim 6, Ricart further discloses wherein the lumen is fluidly couplable with a saline solution source (Fig. 1: 21) to convey the saline solution from adjacent the first proximal end of the primary electrode to the distal range ([0100]; note [0060] discusses the fluid is saline). 
Regarding independent claim 10, Ricart discloses a system (Fig. 1: 11) comprising: 
a power source configured to selectively power between a first pole and a second pole (28; [0100]-[0101]; power supplied between active and return electrode, i.e. a first and second pole); 
a source of saline solution (21; [0100]; note [0060] discusses the fluid is saline); 
a pair of coaxially-arranged electrodes (104, 112; See coaxial arrangement in Fig. 7C) configured to be inserted through a working channel insertable through an orifice of a body and into the body ([0100] discusses the device as insertable into the body via an endoscope), the pair of electrodes including: 
a primary electrode (outer 112) and having a first distal end (see distal end in Fig. 7C) positionable adjacent to a lesion (Fig. 7C) and having a first proximal end selectively couplable with a first pole of a power source ([0020], [0129] refer to the return electrode (i.e. first pole) as 104 coupled to the power source, necessarily at  a first proximal end), the primary electrode defining a lumen (54) therein extending from the first proximal end to the first distal end (see Fig. 7C) and configured to convey the saline solution (50; [0128] e.g. saline; note 83 is the fluid path of saline 50) from adjacent the first proximal end to the first distal end ([0129]), the distal end defining at least one opening to the lumen adjacent the first distal end (see ‘opening’ of electrode 112 adjacent to the “first distal end”); and 
a secondary electrode (104) extending through the lumen of the primary electrode from the first proximal end to the first distal end (see figure 7C), the secondary electrode having a second distal end extending into a distal range (‘second distal end’ extending into the “distal range” in annotated figure 7C) and a second proximal end selectively couplable with the second pole of the power source ([0020], [0129] refer to electrode 102 as an active electrode (i.e. second pole) and coupled to power source, necessarily at a second proximal end), the secondary electrode being electrically insulated from the primary electrode except within the distal range (Fig. 7C; [0124] refers to tubular member 78 which electrically insulates 112 from 104 except in the defined distal range), wherein the saline solution conveyed through the lumen (54) and around the secondary electrode is receivable within the first distal end so as to be in electrical contact with the primary electrode and the secondary electrode (see saline solution 50 (83 is the fluid path of 50) around the secondary electrode 104 within the first distal end; [0130]) the saline solution being vaporizable within the first distal end between the primary electrode and the second distal end of the secondary electrode responsive to application of power across the first pole and the second pole of the power source to generate steam expellable through the at least one opening to apply the steam to ablate the lesion ([0060] discusses the conductive saline, which is expellable through the opening, is vaporized (i.e. steam is generated) between the electrodes in the distal end when power is applied); and

    PNG
    media_image1.png
    577
    924
    media_image1.png
    Greyscale
a user interface (Fig. 1: 19) configured to control extension of the primary electrode and the secondary electrode through the working channel within the body of the patient 
While Ricart discloses inserting the device is configured to be inserted through a working channel of an endoscope into the body, Ricart does not explicitly disclose that the device is configured to be inserted through a bronchoscope and into the lung. 
However, Tolkowsky discloses a tool that is a steam ablation device ([0241]) that is configured to be inserted through a bronchoscope into the lung of a patient ([0307] refers to the endoscope as a bronchoscope that is configured to be insertable into the bronchial tree, a part of the lung). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Ricart to incorporate the apparatus as configured to be inserted through a bronchoscope into a lung as disclosed by Tolkowsky. This configuration provides the benefit of flexibility when navigating the bronchial tree ([0307]), thereby increasing the efficiency of the device. 
Further, Ricart discloses the use of an endoscope to deliver the device to the target tissue and Tolkowsky disclose using a bronchoscope, a type of endoscope, when delivering devices to the lung. Thus, it would have been an obvious matter of design choice to modify the size of the endoscope to a size that would be sufficient to deliver the device to the lung, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding dependent claim 12, in view of the combination of claim 10, Ricart further discloses wherein the first distal end of the primary electrode is configured to pierce tissue ([0092] refers to the electrodes as twizzle shape for needle like cutting, i.e. configured to pierce tissue).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As outlined above, claims 1 and 10 are rejected over Ricart in view of Tolkowsky 
Note: Applicant has utilized phrases “distal end”, “distal range”, and “adjacent” which are all relatively broad. Examiner suggest Applicant further define the claim and the specifics of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794